Order and judgment (one paper), Supreme Court, New York County (Michael D. Stallman, J.), entered September 11, 2003, which denied the petition brought pursuant to CPLR article 78 to annul respondent’s determination, dated March 12, 2003, denying petitioner’s application for accident disability retirement benefits, unanimously affirmed, without costs.
Inasmuch as there was credible evidence to support the Medical Board’s findings that petitioner’s depression, although disabling, was not the natural and proximate result of a line of duty injury, and that his orthopedic injuries did not disable him from performing his duties as a police officer, the consequent determination by respondent Board of Trustees denying petitioner accident disability retirement benefits may not be judicially disturbed (see Matter of Beckles v Kerik, 1 AD3d 215 [2003], lv denied 1 NY3d 507 [2004]; and see Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 760-761 [1996]). Concur—Tom, J.P., Saxe, Ellerin, Marlow and Catterson, JJ.